ORDER

PER CURIAM.
Respondents’ Suggestion For Rehearing In Banc and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular, active service voted in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED, by the Court in banc, that the suggestion is granted and these cases will be reheard by the court sitting in banc. It is
FURTHER ORDERED, by the court in banc, that the judgment filed herein on November 23, 1993 be, 11 F.3d 170, and the same hereby is, vacated.
A future order will govern further proceedings.